department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend b board member c board member o state q date s program d number e number f dollars amount g dollars amount h number j number k number m number n number p number dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records letter rev catalog number 47630w issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you previously operated as a sole_proprietorship b and c who are husband and wife were your owners your primary purpose was to provide a historical portrayal that taught history humanity leadership and the power of one you accomplished this by providing an educational program s in schools libraries and theaters for a fee b and c conducted this program and each received e of the gross_proceeds you wanted to pursue funding through grants and donations so you could expand your programs b incorporated you as a non-profit corporation under the state law of o on q to conduct the same programs as the sole_proprietorship as shown by your certificate of incorporation you did not submit a complete copy of your articles of incorporation you provided the following information about your activities e e e you provide programs in schools churches community centers medical facilities workshops health fairs and at conventions you operate a publishing company to market books and develop other products around the books you serve school aged children college students families and community groups that strive to teach humanitarian values that lead to developing great leaders your board consists of five individuals including b c another related individual and two others your compensation arrangements with board members are e e e you keep h of the gross funds collected from s for support j of the net funds are then divided e between your two board members and founders b and c as compensation_for their services b provides independent programs such as workshops key note speaking and other educational programs you retain h of the gross funds for overhead costs and b receives the entire balance after the h is deducted you sell books and programs developed by b who owns the rights of the net_proceeds for the sale of these items after you receive h b is paid j your marketing plan shows your goals are letter rev catalog number 47630w e e e e toserve k students in at least m schools in the current_year and expand n for the next few years to include book sales at each event you plan for sales of about d books in the current_year at_f dollars each for a profit of g dollars your goal is to increase books sales by p in the next year you will offer your books and other materials developed by b at all of your events to hold a workshop with a keynote presentation and a book project this workshop is targeted to boys and girls clubs scouts and technical schools the purpose is to instill hope and motivation donations will be requested from the groups served to offer a free annual full_day conference to the community providing education on healthy lifestyles that improves or maintains good health you anticipate community sponsors and the selling of retail vendor space to pay for the conference your office location remains the same after your conversion from sole_proprietorship to a non-profit corporation which is the home of b and c in addition all existing equipment and supplies are being transferred you stated there was no need of a formal agreement or funds transfer because there are no obligations being passed on your primary source of financial support is receipts from your educational programs primarily s your secondary source of financial support is receipts from books and other items developed by b expenses are for fundraising other salaries and wages interest occupancy depreciation and depletion professional fees and other expenses such as program services law sec_501 of the internal_revenue_code_of_1986 the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable and educational_purposes no part of the net_earnings which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational letter rev catalog number 47630w test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in activities that in themselves are not in its activities insubstantial part of furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 of the income_tax regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revrul_69_383 1969_2_cb_113 describes a hospital which entered into an agreement with a hospital-based radiologist to compensate him on the basis of a fixed percentage of the departmental income the radiologist did not control the hospital and the agreement was negotiated at arm's length the amount the radiologist received was reasonable in terms of the responsibilities and activities that he assumed under the contract for these reasons it was held that the arrangement entered into between the hospital and the radiologist did not constitute inurement of net_earnings to a private letter rev catalog number 47630w individual within the meaning of sec_1_501_c_3_-1 of the regulations and the hospital retained its exempt status in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 505_f2d_1068 6th cir the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in kj's fund raisers v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders application of law you are not as described in sec_501 of the code because you are not exclusively organized and operated for charitable or educational_purposes you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you fail both the organizational and operational tests you do not meet the requirements in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the income_tax regulations you did not provide a copy of your organizing document showing that your purpose and dissolution clause meet the requirements in sec_501 of the code therefore you fail the organizational_test you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose you took over b and c’s sole_proprietorship to obtain grant money to conduct the same activities as well as provide similar compensation to b and c after taking a small percentage for your operations these facts show you are operating for substantial non-exempt private purposes catalog number 47630w letter rev you are not described in sec_1_501_c_3_-1 of the regulations because you are not operated exclusively for exempt purposes since your net_earnings inure to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 for example you were formed by b and c to obtain grant money to provide the same services as the sole-proprietorship three of your five board members are related your compensation arrangements with b and c indicate inurement for example they each receive e of the proceeds from s after you receive h b receives j of the proceeds from your other programs and items she developed that are sold at your programs you are not defined in sec_1 c -1 d ii of the regulations because you are operating to confer the advantages of tax-exempt status to b and c as shown by the fact that your tax exemption will enable them to apply for grants to expand their business moreover the facts show a more than insubstantial part of your operations is the selling of intellectual_property for the benefit of your creators you further the personal interests of the board members b and c you are not like the organization in revrul_69_383 1969_2_cb_113 your compensation arrangements are with individuals who control you and were not negotiated at arm’s length these arrangements indicate inurement of net_earnings to a private individual within the meaning of sec_1_501_c_3_-1 of the regulations and disqualify you from exemption you are like the organization in better business bureau v commissioner although you may have some educational_purposes the presence of non-exempt private purposes precludes exemption under sec_501 of the code similar to the organization in harding hospital inc v united_states you have the burden of proving that you satisfy the requirements for tax exemption you have failed to prove that you are not operating for the benefit of b and c although some of your activities fulfill an educational purpose like basic bible church v commissioner supra you have existed to serve the private benefit of your founders and thus fail the operational_test of sec_501 because your activities result in a substantial private benefit to your founders you do not qualify for exemption as outlined in kj's fund raisers v commissioner supra letter rev catalog number 47630w conclusion based on the facts presented you do not meet the organizational and operational tests in sec_1_501_c_3_-1 of the income_tax regulations a substantial part of your activities inure to the benefit of b and c and do not further an exempt_purpose accordingly you do not qualify for exemption as an organization described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more letter rev catalog number 47630w information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely letter rev catalog number 47630w enclosure publication director exempt_organizations catalog number 47630w letter rev
